Exhibit 10.6

PRIVATE & CONFIDENTIAL

Dated: 9 August 2007

TOWER BRIDGE INTERNATIONAL SERVICES L.P. and

BGC INTERNATIONAL (1)

and

BGC PARTNERS, L.P (2)

On behalf of itself and the BGC Entities

including those listed on page 1 hereof

 

 

ADMINISTRATIVE SERVICES AGREEMENT

 

 



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

THIS ADMINISTRATIVE SERVICES AGREEMENT is dated 9 August 2007 and is made
BETWEEN:

 

(1) TOWER BRIDGE INTERNATIONAL SERVICES L.P. a United Kingdom limited
partnership established under the Limited Partnership Act 1907 acting through
its General Partner Tower Bridge GP Limited whose registered office is at One
Churchill Place, London E14 5RD (“Services LP”) and, BGC International, an
English unlimited company whose registered office is at One Churchill Place,
London E14 5RD (“BGCI”). Collectively Services LP, and BGC International shall
be referred to herein as the “Services Providers” and

 

(2)

BGC PARTNERS, L.P a Delaware limited partnership whose principal place of
business is 199 Water Street, New York, NY 10038 on behalf of itself and the BGC
Entities, including but not limited to BGC BROKERS GP LIMITED, BGC BROKERS
LIMITED, BGC INTERNATIONAL GP LIMITED, BGC GP LIMITED, EURO BROKERS HOLDINGS
LIMITED, EURO BROKERS SERVICES LIMITED, MIS BROKERS LIMITED, BGC EUROPEAN GP
LIMITED, BGC GLOBAL LIMITED, TOWER BRIDGE SECURITIES LIMITED and TOWER BRIDGE GP
LIMITED all English private limited companies whose registered office is One
Churchill Place, London E14 5RD, and BGC INTERNATIONAL L.P, BGC BROKERS L.P and
BGC EUROPEAN HOLDINGS L.P all limited partnerships incorporated under the
Limited Partnership Act, 1907, whose registered office is at One Churchill
Place, London E14 5RD, BGC FINANCIAL, INC LONDON BRANCH a New York corporation
whose registered branch office in London is at One Churchill Place, London E14
5RD, AUREL LEVEN SECURITIES a French Societe par actions simplifee whose
registered office is at 29 Rue de Berri, 75008 Paris, BGC FRANCE HOLDINGS a
French Societe par actions simplifee whose registered office is at 1 Rue Favart,
75002 Paris, France, ETC POLLAK SAS and EPP HOLDINGS SAS both French Societe par
actions simplifee whose registered office is at 14 Rue Auber, 75009 Paris,
France, BGC PARTNERS MENKUL DEGERLER AS , whose registered office is at
Nisantasi Valikonagi Caddesi, Cimen Apt No 79/3, Sisli, Istanbul, Turkey, BGC
CAPITAL MARKETS (HONG KONG) LIMITED and BGC SECURITIES (HONG KONG), LLC both of
whose registered office is Suites 6402-6408, 64th Floor, Two International
Finance Centre, No 8 Finance Street, Central, Hong Kong, BGC CAPITAL MARKETS
(JAPAN), LLC and BGC SHOKEN KAISHA LIMITED whose registered office is 111 East
58th Street, New York, NY 10022, BGC SECURITIES (SOUTH AFRICA) PTY LIMITED whose
registered office is 287 Lynnwood Road, Menlo Park, 0081 South Africa, BGC
CAPITAL MARKETS (SWITZERLAND), LLC whose registered office is at 111 East 58th
Street, New York, NY 10022, BGC SECURITIES SARL whose registered address is
Succursale de Nyon, Chemin de la Vuarpilliere 31, CH – 1260 Nyon, Switzerland,
EURO BROKERS (SWITZERLAND) S.A whose registered address is c/o Schellenberg
Wittmer, 15bis, rue des Alpes, P.O. 2088, 1211 Geneva 1, Switzerland, BGC
PARTNERS (AUSTRALIA) PTY LIMITED and EAUSTBOND PTY LIMITED both Australian
limited liability companies whose registered office are at MLC Centre, Level 50,
19-29 Martin Place, Sydney, NSW, 2000 also including any BGC Entities which
become a party to this Agreement pursuant to clause 14.8 or 14.9 hereof.
Collectively and individually BGC Partners, L.P. and the BGC Entities shall be
referred to herein as the “Services Recipients”.

 

Page 2 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

WHEREAS:

 

(A) The Services Providers have the resources and capacity to provide certain
services, including office space, personnel and corporate services, such as cash
management, internal audit, information technology, facilities management,
promotional sales and marketing, legal, payroll, benefits administration and
other administrative services and insurance services (collectively,
“Administrative Services”).

 

(B) The Services Providers are willing to provide or arrange for the provision
of Administrative Services to the Services Recipients, all upon the terms and
conditions set forth herein.

 

(C) In the absence of obtaining such services from the Services Providers the
Services Recipients would require additional staff and would need to enhance its
existing administrative infrastructure.

 

(D) The Services Recipients may develop the resources and capacity to provide
certain Administrative Services to the Services Providers, and are willing to
provide or arrange for the provision of such services to the Services Providers,
all upon the terms and conditions set forth herein.

 

(E) Each of the parties hereto acknowledges that greater efficiencies and
reduced costs are expected to be achieved from the economies of scale associated
with the provision of such services by the Services Providers to the Services
Recipients and by the Services Recipients to the Services Providers in the
manner provided herein during the Term hereof.

NOW IT IS HEREBY AGREED as follows:

 

1. Definitions and interpretation

 

1.1 In this Agreement, unless the context otherwise requires:

“Administrative Services” bears the meaning in Recital A;

“Affiliate” means, in relation to a Party, any person controlled by,
controlling, or under common control with that Party;

“BGC Entities” means the direct and indirect current and future Subsidiaries of
BGC Partners, L.P. (or of such other entity that BGC Partners, L.P may nominate
in writing from time to time as controlling BGC Partners, L.P) together with
those entities which are nominated to be BGC Entities in accordance with clause
14 hereof and does not include CFLP Entities or eSpeed, Inc and its direct and
indirect Subsidiaries;

“CFLP Entities” means the direct and indirect current and future Subsidiaries of
CFLP other than (1) the Services Providers and the BGC Entities and (2) eSpeed,
Inc. and its direct and indirect Subsidiaries) together with those entities
which are nominated to be

 

Page 3 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

   CFLP Entities in accordance with the Administrative Services Agreement
between the Services Providers and CFLP and others signed on or about the date
hereof;

“CFLP” means Cantor Fitzgerald, L.P.;

“Effective Date” save where the Parties hereto may agree in writing means the
later of 1 January 2007 or the date on which Services Providers commence the
provision of services hereunder to a Services Recipient;

“Extended Term” bears the meaning in clause 2 of this Agreement;

“Initial Term” bears the meaning in clause 2 of this Agreement;

“Office” bears the meaning in part (a) of the Schedule;

“Party and Parties” means collectively the Services Providers and the Services
Recipients and each of them individually;

“Subsidiaries” means any entity directly or indirectly controlled by CFLP., BGC
Partners, L.P. or eSpeed, Inc. (excluding each other’s subsidiaries) as the case
may be (or in relation to BGC Partners, L.P. only, controlled by such other
entity that BGC Partners, L.P. may nominate in writing to Services LP from time
to time as controlling BGC Partners, L.P); and

“Term” bears the meaning set out in clause 2.

 

1.2 In this Agreement, unless the context otherwise requires:

 

1.2.1 references to a Clause or the Schedule are to a clause of, or the
schedule to, this Agreement, and references to this Agreement include its
Schedule and references in the Schedule or part or section of the Schedule to a
paragraph are to a paragraph of the Schedule or that part or section of the
Schedule;

 

1.2.2 references to this Agreement or any other document or to any specified
provision of this Agreement or any other document are to this Agreement, that
document or that provision as in force for the time being and as altered from
time to time in accordance with the terms of this Agreement or that document or,
as the case may be, with the agreement of the relevant parties;

 

1.2.3 words importing the singular include the plural and vice versa, words
importing a gender include every gender and references to persons include
corporations;

 

1.2.4 the descriptive headings to Clauses, the Schedule and paragraphs are
inserted for convenience only, have no legal effect and shall be ignored in the
interpretation of this Agreement; and

 

1.2.5 references to a party are to a party hereto and references to the parties
are to the parties hereto.

 

1.3. references to writing includes any method of reproducing words in a legible
and non-transitory form.

 

Page 4 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

2. Term

 

2.1 The term of this Agreement commenced on the Effective Date and shall remain
in effect for a three year period (the “Initial Term”). Thereafter, this
Agreement shall be renewed automatically for successive one year terms (the
“Extended Term”), unless any party shall give written notice to the other
parties at least 180 days before the end of the Initial Term or the then current
Extended Term, as the case may be, of its desire to terminate this Agreement, in
which event this Agreement shall end with respect to the terminating party, on
the last day of the Initial Term or the then current Extended Term, as the case
may be, provided, however, that in the event any of the Services Providers
terminates this Agreement, the Services Recipients shall be entitled to
continued use of any hardware and equipment that it used prior to the date of
this Agreement upon the terms and conditions set forth herein (including the
payment terms in clause 5), and provided, further, that the Services Providers
shall not be required to repair or replace any such hardware or equipment.

 

2.2 This Agreement may be terminated by a Party as provided herein or as
provided in clause 9, with respect to a particular service or group of services
only, in which case it shall remain in full force and effect with respect to the
other services described herein. The terminating party shall pay to the other
party an amount equal to the costs incurred by the party providing services as a
result of such termination, including, without limitation, any severance or
cancellation fees. Notwithstanding the foregoing, the Term of this Agreement,
with respect to any space made available by a Services Provider to Services
Recipients pursuant to Schedule A, shall not extend beyond the term of the
Services Provider’s lease of (or equivalent right to occupy) such space,
including any extension thereof. The Initial Term and the Extended Term are
referred to herein as the “Term”.

 

3. Services

 

3.1 During the Term hereof and upon the terms and conditions set forth herein,
the Services Providers shall provide such Administrative Services to Services
Recipients as reasonably requested by the Services Recipients, including but not
limited to, (i) administration and benefits services; (ii) employee benefits,
human resources and payroll services; (iii) financial and operations services;
(iv) internal auditing services; (v) legal related services; (vi) risk and
credit services; (vii) accounting services; (viii) general tax services;
(ix) space; (x) personnel; (xi) hardware and equipment; (xii) communication and
data facilities; (xiii) facilities management services; (xiv) promotional, sales
and marketing services; (xv) procuring of insurance coverage; (xvi)miscellaneous
services as the Parties may reasonably agree.

 

3.2      (i)    During the Term and upon the terms and conditions set forth
herein, the relevant Services Recipient shall provide to a Services Provider,
Administrative Services set out in clause 3.1(i) to (xvi) as the Services
Provider may reasonably request from time to time. Where such Services are
provided, references herein to the Services Provider shall be the Services
Recipient and vice versa..      (ii)    During the Term and upon the terms and
conditions set forth herein, the relevant Services Provider shall provide to the
other Services Provider, Administrative Services set out in clause 3.1(i) to
(xvi) as the Services Provider may reasonably

 

Page 5 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

          request from time to time. Where such Services are provided,
references herein to the (receiving) Services Provider shall be the Services
Recipient and vice versa.

 

3.3 A party providing Administrative Services under clauses 3.2 or 3.3 may at
its discretion arrange for Affiliates or other third parties to provide such
services hereunder. The provision of such Administrative Services shall also be
subject to the terms of any other agreements entered into between the parties
hereto and any other administrative services agreement with any Affiliate of
such services provider or services recipient.

 

3.4 Each party shall use that degree of skill, care and diligence in the
performance of services hereunder that (i) a reasonable Person would use acting
in like circumstances in accordance with financial services industry standards
and all applicable laws and regulations and (ii) is no less than that exercised
by such party with respect to comparable services that it performs on its own
behalf.

 

3.5 The applicable Services Provider and Recipient shall cooperate with each
other in all reasonable respects in matters relating to the provision and
receipt of the Administrative Services. Such cooperation shall include obtaining
all consents, licenses or approvals necessary to permit each party to perform
its obligations hereunder.

 

4 Authority

Notwithstanding anything to the contrary contained in clause 3, each Services
Provider acknowledges and agrees that it shall provide the services set forth in
clause 3 subject to the ultimate authority of each of the Services Recipients to
control its own business and affairs. Each Party acknowledges that the services
provided hereunder by the Services Providers are intended to be administrative
and technical support services and are not intended to set policy for each of
the Services Recipients.

 

5 Charges for Services

 

5.1 In consideration for the provision of services under clause 3, the Services
Providers shall charge each of the Services Recipients (including any applicable
taxes, in connection with the provision of such services), based upon:

 

  (i) an amount equal to the direct cost that the Services Providers estimates
it will incur or actually incurs in performing those services including third
party charges incurred in providing services pursuant to clause 3 (and space
shall be charged in accordance with the Schedule hereto), plus

 

  (ii) a reasonable allocation of other costs (including, without limitation,
any irrecoverable value added tax or similar tax the Services Providers
estimates it will incur or actually incurs in connection with such services,
depreciation and amortization) determined in a consistent and fair manner so as
to cover the Services Providers’ appropriate costs or in such other manner as
the Parties shall agree. The Services Providers shall not charge the Services
Recipients any portion of any tax for which the Services Providers receives a
rebate or credit, or to which the Services Providers are entitled to a rebate or
credit,

together with such mark up (if any) as the relevant Parties may agree from time
to time.

 

Page 6 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

5.2 Any value added or other turnover taxes required to be charged in respect of
services provided hereunder shall be separately charged in addition to any
charges otherwise due hereunder.

 

5.3 Each Services Recipient shall pay to the relevant Services Provider the
aggregate charge for services provided under this Agreement in arrears within 30
days after each calendar month. Amounts due by any one Services Recipient to any
one Services Provider under the Agreement shall be set off against amounts due
by the second party to the first under this or any other Agreement.

 

5.4 To the extent that any Services Recipient provides any services to any
Services Provider under clause 3.2 hereof, then the provisions of this Agreement
including clauses 5 and 8 shall apply to the provision of such services mutatis
mutandis.

 

6 Exculpation and Indemnity; Other Interests

 

6.1 Each Services Provider (including its partners, officers, directors and
employees) shall not be liable to any of the Services Recipients or the
shareholders of the Services Recipients for any acts or omissions taken or not
taken in good faith on behalf of any of them and in a manner reasonably believed
by the Services Provider to be within the scope of the authority granted to it
by this Agreement and in the best interests of the Services Recipients, except
for acts or omissions constituting fraud or wilful misconduct in the performance
of the Services Provider’s duties under this Agreement. Notwithstanding the
foregoing, the Services Providers shall be liable to the Services Recipients for
any losses incurred by any of them in connection with the provision of the
Services Provider’s services hereunder to the extent such Services Provider is
entitled to be reimbursed by an unaffiliated third party for any such liability.
The Services Recipients shall indemnify, defend and hold harmless the Services
Providers (and their stockholders, partners, officers, directors and employees)
from and against any and all claims or liabilities of any nature whatsoever
(including consequential damages and reasonable attorney’s fees) arising out of
or in connection with any claim against the Services Providers under or
otherwise in respect of this Agreement, except where attributable to the fraud
or wilful misconduct of the Services Providers.

 

6.2 Each Services Recipient (including its officers, directors and employees)
shall not be liable to any of the Services Providers or the shareholders of the
Services Provider for any acts or omissions taken or not taken in good faith on
behalf of such Services Recipient and in a manner reasonably believed by such
Services Recipient to be within the scope of the authority granted to it by this
Agreement and in the best interests of the Services Provider, except for acts or
omissions constituting fraud or wilful misconduct in the performance of such
Services Recipient’s duties under this Agreement. Notwithstanding the foregoing,
the Services Recipients shall be liable to the Services Providers for any losses
incurred by the Services Providers in connection with the provision of the
Services Recipients’ services hereunder to the extent such Services Recipient is
entitled to be reimbursed by an unaffiliated third party for any such liability.
The Services Providers shall indemnify, defend and hold harmless the Services
Recipients (and their stockholders, partners, officers, directors and employees)
from and against any and all claims or liabilities of any nature whatsoever
(including consequential damages and reasonable attorney’s fees) arising out of
or in connection with any claim against the

 

Page 7 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

   Services Recipients under or otherwise in respect of this Agreement, except
where attributable to the fraud or wilful misconduct of the Services Recipients.

 

6.3 Save to the extent prohibited by law, the provision of clauses 6.1 and 6.2
sets out the entire liability of the parties to each other.

 

6.4 Nothing in this Agreement shall prevent any of the Services Providers, the
Services Recipients or their Affiliates from engaging in or possessing an
interest in other business ventures of any nature or description, independently
or with others, whether currently existing or hereafter created, and any Party
hereto who is not a party to such arrangements shall have any rights in or to
such independent ventures or to the income or profits derived therefrom.

 

7 Relationship of the Parties

 

   No partnership, joint venture or other arrangement shall be deemed to be
created by this Agreement. Except as expressly provided herein, none of the
Services Providers nor any of the Services Recipients nor their respective
Affiliates shall have any claim against any of the others or right of
contribution by virtue of this Agreement with respect to any uninsured loss
incurred by any of the others, nor shall either of them have a claim or right
against any of the others by virtue of this Agreement with respect to any loss
that is deemed to be included within the deductible, retention or self-insured
portion of any insured risk.

 

8 Audit

 

   Any party hereto may request a review, by those certified public accountants
who examine the Services Providers or the Service Recipients’ books and records,
of the other party’s cost allocation to the requesting party to determine
whether such allocation is proper under the procedures set forth herein. Such a
review is to be conducted at the requesting party’s expense.

 

9 Services by Third Parties

 

   Except with respect to space made available to each of the Services
Recipients pursuant to Schedule A, each of the Services Recipients may in its
absolute discretion and without cause procure any of the services or benefits
specified in clause 3 from a third party or may provide such services or
benefits for itself. The Services Provider shall discontinue providing such
services or benefits upon written notice by the discontinuing party, delivered
at least 90 days before the requested termination date. The terminating Services
Recipient shall pay to the Providing Parties an amount equal to the costs
incurred by the Providing Parties as a result of such termination, including
without limitation, any severance or cancellation fees.

 

10 Failure to Perform the Administrative Services

 

   In the event of any breach of this Agreement by the Services Provider with
respect to any error or defect in providing any Administrative Service, the
Services Provider shall, at the Services Recipient’s request, without the
payment of any further fees by the Services Recipient, use its commercially
reasonable best efforts to correct or cause to be corrected

 

Page 8 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

   such error or defect or reperform or cause to be reperformed such
Administrative Service, as promptly as practicable.

 

11 Force Majeure

 

   The Services Providers do not warrant that any of the services or benefits
herein agreed to be provided shall be free of interruption caused by acts of
God, strikes, lockouts, accidents, inability to obtain third-party co-operation
or other causes beyond its respective control. No such interruption of services
or benefits shall be deemed to constitute a breach of any kind whatsoever.

 

12 Post-Termination Payments

 

   Notwithstanding any provision herein to the contrary, all payment obligations
hereof shall survive the happening of any event causing termination of this
Agreement until all amounts due hereunder have been paid.

 

13 Confidentiality

 

13.1 Except as otherwise provided in this Agreement, (a) the Services Provider
shall, and shall cause its affiliates (and their respective accountants,
counsel, consultants, employees and agents to whom they disclose such
information), to keep confidential all information in the possession of the
Services Provider that in any way relates to the Services Recipient, and (b) the
Services Recipient shall, and shall cause its affiliates (and their respective
accountants, counsel, consultants, employees and agents to whom they disclose
such information), to keep confidential all information in possession of the
Services Recipient that relates to the Services Provider and is not information
related to the Services Recipient or its assets. The provisions of this clause
do not apply to the disclosure by either party hereto or their respective
affiliates of any information, documents or materials (i) which are, or become,
publicly available, other than by reason of a breach of this clause by the
disclosing party or any affiliate of the disclosing party, (ii) received from a
third party not bound by any confidentiality agreement with the other party
hereto, (iii) required by applicable law to be disclosed by that party, or
(iv) necessary to establish such party’s rights under this Agreement, provided
that in the case of clauses (iii) and (iv), the person intending to make
disclosure of confidential information will promptly notify the party to whom it
is obligated to keep such information confidential and, to the extent
practicable, provide such party a reasonable opportunity to prevent public
disclosure of such information.

 

13.2 Upon the request of a Services Recipient and upon termination of the
relevant Administrative Service and/or this Agreement, each Services Provider
shall provide the Services Recipient with any data or information generated with
respect to the Administrative Services provided to the Services Recipient in a
format usable by the Services Recipient. The Services Recipient shall pay the
cost, if any, of converting such data or information into the appropriate
format.

 

14 Miscellaneous

 

14.1 This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, and assigns. Neither of
the Services Providers on the one hand nor any of the Services Recipients on the
other hand shall have the right to

 

Page 9 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

   assign all or any portion of its rights under and the benefits of this
Agreement without the prior written consent of the other save that the Services
Providers may without the consent of any of the Services Recipients, assign this
Agreement in whole or in part hereunder to another BGC Entity.

 

14.2 No waiver by any party hereto of any of its rights under this Agreement
shall be effective unless in writing and signed by a director of the party
waiving such right. No waiver of any breach of this Agreement shall constitute a
waiver of any subsequent breach, whether or not of the same nature. This
Agreement may not be modified or amended except in writing signed by directors
of each of the parties hereto. This Agreement may not be modified or amended
except (i) by a writing signed by officers or directors of the Services
Recipients and the Services Providers or the relevant parties as the case may
be; and (ii) such modification or amendment is approved by a majority of the
outside directors of the Board of Directors of BGC Partners, Inc. For purposes
of this Agreement, an outside director shall mean a director who is not an
employee, partner or affiliate (other than solely by reason of being a director
of BGC Partners, Inc.) of BGC Partners, Inc., CFLP or any of their respective
affiliates. Up to the time that outside directors of BGC Partners, Inc. are
appointed, then such modifications or amendments must be approved by the members
of the Audit Committee of the Board of Directors of eSpeed, Inc..

 

14.3 Save as is set out herein to the contrary, this Agreement constitutes the
entire Agreement of the parties with respect to the services and benefits
described herein, and cancels and supersedes any and all prior written or oral
contracts or negotiations between the parties with respect to the subject matter
hereof including the following Administrative Services Agreements between:

 

  (i) Cantor Fitzgerald International and Cantor Fitzgerald, LLC (now BGC
Capital Markets (Japan), LLC), dated 17 April 2001,

 

  (ii) Cantor Fitzgerald International and Cantor Fitzgerald Shoken Kaisha
Limited (now BGC Shoken Kaisha Limited), dated 17 April 2001,

 

  (iii) Cantor Fitzgerald International and ITD Capital Markets Limited (now
Tower Bridge Securities Limited), dated 04 October 2002,

 

  (iv) BGC International and BGC International L.P., dated 01 November 2005

 

  (v) ETC Pollack SAS and BGC International, dated 12 December 2005,

 

  (vi) BGC International and BGC Partners (Australia) Pty Ltd, dated 01 November
2006,

 

  (vii) BGC International and eAustbond Pty Limited, dated 01 November 2006,

 

  (viii) BGC International and BGC Securities (Hong Kong) LLC, dated 30 November
2006,

 

  (ix) BGC International and BGC Brokers L.P., dated 30 November 2006,

 

  (x) BGC International and BGC Capital Markets (Hong Kong) Limited, dated
30 November 2006.

 

Page 10 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

14.4 This Agreement shall be strictly construed as independent from any other
agreement or relationship between the parties.

 

14.5 Any notice, request or other communication required or permitted in this
Agreement shall be in writing and shall be sufficiently given if personally
delivered or if sent by registered mail, postage prepaid, to the addresses of
the entities shown on page 1 of this Agreement or to the entity’s registered
office. The address of any party hereto may be changed on notice to the other
duly served in accordance with the foregoing provisions.

 

14.6 The Parties to this Agreement understand and agree that any or all of the
obligations of the Services Providers set forth herein may be performed by
Services LP, BGCI or any of the BGC Entities.

 

14.7 In the event any of the Services Recipients uses assets that are subject to
a lease (operating or otherwise) between any Services Provider and a third party
to provide assets or services to that Services Provider, the Services Recipients
shall comply with the terms and conditions of such lease.

 

14.8 Any subsidiary or affiliate of BGC Partners, L.P (or nominated entity that
controls BGC Partners, L.P.) or the Services Providers, which provides or
receives Services under this Agreement now or in the future shall automatically
become a party to this Agreement and be bound by all of its terms and conditions
without having to execute a counterpart to this Agreement. Any branches of the
parties hereto or which become a party hereto pursuant to clauses 14.8 and 14.9
shall, unless stated to the contrary in writing, be bound by the terms of this
Agreement also.

 

14.9 BGC Partners, L.P. (or nominated entity that controls BGC Partners, L.P.)
may nominate in writing an entity that may be deemed to be a BGC Entity
hereunder provided such entity complies with the provisions hereof and provided
Services LP consents in writing to such nominated entity becoming a party
hereto.

 

14.10 This Agreement may be executed in counterparts.

 

14.11 No term of this Agreement is enforceable under the Contracts (Rights of
Third Parties) Act 1999 by a person who is not a party to this Agreement.

 

15 Law and Jurisdiction

 

   This agreement will be governed by and construed in accordance with English
law and the parties hereby submit to the non-exclusive jurisdiction of the
English courts.

IN WITNESS whereof this Agreement has been entered into the day and year first
written above.

 

SIGNED on behalf of       TOWER BRIDGE      

INTERNATIONAL SERVICES L.P.

acting through its General Partner

      TOWER BRIDGE GP LIMITED      

 

Page 11 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

 

SIGNED on behalf of       TOWER BRIDGE      

INTERNATIONAL SERVICES L.P.

acting through its General Partner

      TOWER BRIDGE GP LIMITED          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of       BGC INTERNATIONAL          

/s/ Stephen Bartlett

    name:   Stephen Bartlett     title   General Counsel Europe and Asia SIGNED
on behalf of       BGC PARTNERS, L.P.          

/s/ Stephen Merkel

    name:   Stephen Merkel     title   Global General Counsel SIGNED on behalf
of       BGC BROKERS GP LIMITED          

/s/ Stephen Merkel

    name:   Stephen Merkel     title   Global General Counsel SIGNED on behalf
of       BGC BROKERS LIMITED          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of       BGC INTERNATIONAL GP LIMITED          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of       BGC GP LIMITED          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary

 

Page 12 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

SIGNED on behalf of       EURO BROKERS SERVICES LIMITED          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of       EURO BROKERS HOLDINGS LIMITED          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of       MIS BROKERS LIMITED,          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of       BGC EUROPEAN GP LIMITED          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of       BGC GLOBAL LIMITED          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of       TOWER BRIDGE SECURITIES LIMITED          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of       TOWER BRIDGE GP LIMITED          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary

 

Page 13 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

SIGNED on behalf of      

BGC INTERNATIONAL L.P

acting through its general partner

      BGC International GP Limited          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of      

BGC BROKERS L.P

acting through its general partner

      BGC Brokers GP Limited          

/s/ Stephen Merkel

    name:   Stephen Merkel     title   Global General Counsel SIGNED on behalf
of      

BGC EUROPEAN HOLDINGS L.P

acting through its General Partner

      BGC European GP Limited          

/s/ Robert Mark Snelling

    name:   Robert Mark Snelling     title   Company Secretary SIGNED on behalf
of       BGC FINANCIAL, INC LONDON BRANCH          

/s/ Shaun Lynn

    name:   Shaun Lynn     title   Executive Managing Director SIGNED on behalf
of       AUREL LEVEN SECURITIES          

/s/ Jerome Frank

    name:   Jerome Frank     title   President SIGNED on behalf of       BGC
FRANCE HOLDINGS          

/s/ Marius van Hemelryk

    name:   Marius van Hemelryk     title   Managing Director SIGNED on behalf
of       ETC POLLAK SAS          

/s/ Jerome Frank

    name:   Jerome Frank     title   President

 

Page 14 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

SIGNED on behalf of          EPP HOLDINGS SAS               

/s/ Marius van Hemelryk

      name:    Marius van Hemelryk       title    Managing Director SIGNED on
behalf of          BGC PARTNERS MENKUL DEGERLER AS                        

/s/ Shaun Lynn

      name:    Shaun Lynn       title    Executive Managing Director SIGNED on
behalf of          BGC CAPITAL MARKETS (HONG KONG) LIMITED               

/s/ Shaun Lynn

      name:    Shaun Lynn       title    Executive Managing Director SIGNED on
behalf of          BGC SECURITIES (HONG KONG), LLC               

/s/ Stephen Merkel

      name:    Stephen Merkel       title    Global General Counsel SIGNED on
behalf of          BGC CAPITAL MARKETS (JAPAN), LLC               

/s/ Stephen Merkel

      name:    Stephen Merkel       title    Global General Counsel SIGNED on
behalf of          BGC SHOKEN KAISHA LIMITED               

/s/ Stephen Merkel

      name:    Stephen Merkel       title    Global General Counsel

 

Page 15 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

 

SIGNED on behalf of       BGC SECURITIES (SOUTH AFRICA) PTY LIMITED          

/s/ Shaun Lynn

    name:   Shaun Lynn     title   Executive Managing Director SIGNED on behalf
of       BGC CAPITAL MARKETS (SWITZERLAND), LLC          

/s/ Stephen Merkel

    name:   Stephen Merkel     title   Global General Counsel SIGNED on behalf
of       BGC SECURITIES SARL          

/s/ Shaun Lynn

    name:   Shaun Lynn     title   Executive Managing Director SIGNED on behalf
of       EURO BROKERS (SWITZERLAND) S.A          

/s/ Shaun Lynn

    name:   Shaun Lynn     title   Executive Managing Director SIGNED on behalf
of       BGC PARTNERS (AUSTRALIA) PTY LIMITED          

/s/ Shaun Lynn

    name:   Shaun Lynn     title   Executive Managing Director SIGNED on behalf
of       EAUSTBOND PTY LIMITED          

/s/ Shaun Lynn

    name:   Shaun Lynn     title   Executive Managing Director

 

Page 16 of 17



--------------------------------------------------------------------------------

Administrative Services Agreement

Tower Bridge International Services L.P. and others

BGC Partners, L.P and others

SCHEDULE

Space Sharing for Offices

(a) Licence to share space. During the term of this Agreement, and for so long
only as the parties are permitted by the terms of any lease, licence or other
arrangement, a Services Recipient may share with a Services Provider the
occupation of the whole or any part of the Services Provider’s offices
(“Office”) for the purposes permitted under the agreement pursuant to which the
Services Provider occupies the Office, subject to the terms set out in this
Schedule. The space to be shared by each of the Services Recipients and the
Services Provider may be agreed between them in writing, but may be expanded or
contracted if and as agreed by the parties from time to time. At the request of
the Services Provider, each of the Services Recipients shall vacate the Office
immediately if it is no longer permitted by the forms of any lease, licence or
other arrangement to continue such sharing.

b) Consideration. So long as each of the Services Recipients share any part of
the Office, such Services Recipient shall pay to the Services Provider in
accordance with clause 6 of the Agreement an amount equal to the product of
(X) the average rate per square foot, metre or other unit of measurement then
being paid by the Services Provider for the Office (such amount to include if
applicable rent and any service charge, insurance charge, rates and other
outgoings of each of the Services Recipients) and (Y) the number of square feet,
metres or other unit agreed pursuant to paragraph (a) above. In addition, the
applicable Services Recipient shall pay to the Services Provider in accordance
with clause 5 of the Agreement an amount equal to the sum of the costs allocated
under generally accepted accounting principles, including, without limitation,
leasehold amortization expenses, depreciation, overhead, taxes and repairs in
respect of the applicable Office multiplied by a fraction, the numerator of
which equals the number of square feet, metre or other unit of measurement made
available for use by the Services Recipient and the denominator of which equals
to the total number of square feet, metre or other unit of measurement leased or
licensed by the Services Provider under the lease or license for the applicable
Office. Payments for any partial calendar month shall be prorated on a daily
basis.

(c) Compliance with lease licence or other arrangement. Each of the Services
Recipients hereby agrees not to take any action or fail to take any action in
connection with its sharing of any part of the Office as a result of which the
Services Provider would be in breach of any of the terms and conditions of the
lease licence or other arrangement or other restriction or obligation affecting
the Services Provider’s use of such Office. Each of the Services Recipients
agrees to comply with the terms and provisions of any such lease licence or
other arrangement in which it shares space. There is no intention to create
between a Services Provider and any of the Services Recipients the relationship
of lessor and lessee (or equivalent relationship) in relation to the Office
other than may be specifically set out in a separate agreement between Services
Provider and the Services Recipient. The same shall apply notwithstanding that a
Services Recipient has entered into a sub-lease with a Services Provider or
direct lease with the landlord. Any sharing of space, sublease or other
arrangement shall be subject to any third party consents, including the
landlord’s.

(d) Space used. Initial Square foot, metre or other unit to be used by each
Services Recipient shall be set out in a further schedule which shall be
executed between each relevant Services Provider and Recipient and which shall
form part of this Agreement.

 

Page 17 of 17